Citation Nr: 0842654	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-06 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an 
anxiety disorder.

2.  Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Two Friends


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The veteran served on active military service from December 
1948 to December 1951.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which increased the rating for the veteran's 
service-connected anxiety reaction disorder to 10 percent and 
continued a previously assigned noncompensable (zero percent) 
rating for malaria.

In a February 2008 Decision Review Officer rating decision, 
the RO increased the evaluation for the veteran's service-
connected anxiety disorder to a 30 percent rating, effective 
February 11, 2005.   Nonetheless, the issue of entitlement to 
an increased evaluation for this disability remains before 
the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In November 2008, the veteran and two of his friends 
testified at a video conference hearing before the 
undersigned Veterans Law Judge; a transcript of the hearing 
is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Anxiety disorder is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks as well as objective medical findings of slightly 
anxious mood, fair to poor concentration, fair memory, and 
fair judgment and insight.
3.  Malaria disability is not manifested by active malaria 
disease confirmed by the identification of malarial parasites 
in blood smears, nor by any residuals such as liver or spleen 
damage.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for an 
anxiety disorder have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9499-9413 (2008).

2.  The criteria for a compensable rating for malaria have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to a 
compensable rating his service-connected malaria disability 
was received in January 2005.  A claim for service connection 
for post-traumatic stress disorder (PTSD) that was received 
in February 2005 was construed by the RO to include a claim 
for a compensable rating for his service-connected anxiety 
disorder.  He was notified of the provisions of the VCAA as 
they pertain to issue of increased rating for malaria in a 
February 2005 letter from the RO, and regarding the issue of 
increased ratings for both anxiety and malaria in 
correspondence dated in December 2007.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims, and notified him of 
how VA determines the disability rating and effective dated 
when a disability is found to be connected to service.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims 
were reviewed and a supplemental statement of the case was 
issued in June 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), outlined additional 
notice requirements pursuant to 38 U.S.C.A. section 5103(a) 
for increased-compensation claims.  Notice as to this matter 
was provided in May 2008.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  His service treatment records and VA 
treatment records pertaining to his service-connected anxiety 
disorder and malaria have been obtained and associated with 
his claims file.  He has also been provided with 
contemporaneous VA medical examinations to assess the current 
state of his service-connected anxiety and malaria 
disabilities.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  See 38 C.F.R. § 4.10 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods 
for either disability.


Factual Background and Analysis

Anxiety Reaction Disorder

In this case, the veteran is currently assigned a 30 percent 
rating for his service-connected anxiety reaction disorder 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9499-9413 
(2008).
General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9499-9413 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

80
?
? 
71
If symptoms are present, the are transient and 
expectable reactions to psycho-social stressors 
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an 
anxiety disorder.

2.  Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Two Friends


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The veteran served on active military service from December 
1948 to December 1951.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which increased the rating for the veteran's 
service-connected anxiety reaction disorder to 10 percent and 
continued a previously assigned noncompensable (zero percent) 
rating for malaria.

In a February 2008 Decision Review Officer rating decision, 
the RO increased the evaluation for the veteran's service-
connected anxiety disorder to a 30 percent rating, effective 
February 11, 2005.   Nonetheless, the issue of entitlement to 
an increased evaluation for this disability remains before 
the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In November 2008, the veteran and two of his friends 
testified at a video conference hearing before the 
undersigned Veterans Law Judge; a transcript of the hearing 
is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Anxiety disorder is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks as well as objective medical findings of slightly 
anxious mood, fair to poor concentration, fair memory, and 
fair judgment and insight.
3.  Malaria disability is not manifested by active malaria 
disease confirmed by the identification of malarial parasites 
in blood smears, nor by any residuals such as liver or spleen 
damage.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for an 
anxiety disorder have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9499-9413 (2008).

2.  The criteria for a compensable rating for malaria have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to a 
compensable rating his service-connected malaria disability 
was received in January 2005.  A claim for service connection 
for post-traumatic stress disorder (PTSD) that was received 
in February 2005 was construed by the RO to include a claim 
for a compensable rating for his service-connected anxiety 
disorder.  He was notified of the provisions of the VCAA as 
they pertain to issue of increased rating for malaria in a 
February 2005 letter from the RO, and regarding the issue of 
increased ratings for both anxiety and malaria in 
correspondence dated in December 2007.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims, and notified him of 
how VA determines the disability rating and effective dated 
when a disability is found to be connected to service.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims 
were reviewed and a supplemental statement of the case was 
issued in June 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), outlined additional 
notice requirements pursuant to 38 U.S.C.A. section 5103(a) 
for increased-compensation claims.  Notice as to this matter 
was provided in May 2008.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  His service treatment records and VA 
treatment records pertaining to his service-connected anxiety 
disorder and malaria have been obtained and associated with 
his claims file.  He has also been provided with 
contemporaneous VA medical examinations to assess the current 
state of his service-connected anxiety and malaria 
disabilities.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  See 38 C.F.R. § 4.10 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods 
for either disability.


Factual Background and Analysis

Anxiety Reaction Disorder

In this case, the veteran is currently assigned a 30 percent 
rating for his service-connected anxiety reaction disorder 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9499-9413 
(2008).
General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9499-9413 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

80
?
? 
71
If symptoms are present, the are transient and 
expectable reactions to psycho-social stressors 
(e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).
70
?
? 
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or 
theft within the household), but generally 
functioning pretty well, has some meaningful 
interpersonal relationships.

The symptoms listed in Diagnostic Code 9413 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

In a VA consultation note dated in February 2005, the veteran 
complained of having nightmares about dead buddies for the 
last two months.  When asked about other problems caused by 
past experiences, he indicated that just the nightmares 
bothered him.  On mental status examination, the psychiatrist 
observed the veteran to be somewhat anxious and tired with 
clear speech, but with no depression, no distress, no 
suicidal or homicidal ideation, and no delusions.  The 
assessment included anxiety not otherwise specified (NOS), 
and a GAF score of 70 was assigned.  In a March 2005 VA 
treatment note, the veteran had no current complaints, was 
noted to be alert, fully oriented, and not in acute distress.  
In a March 2005 VA psychiatry note, the veteran reported that 
the medicine prescribed a month earlier settled his nerves 
quite a bit and that he had been sleeping and feeling better.  
He denied any other signs or symptoms of mental illness.  On 
mental status examination, the psychiatrist observed that the 
veteran was euthymic with good insight, judgment, and 
thinking pattern and showed no anxiety, depression, or 
delusions.  A GAF score of 75 was assigned.

In a VA examination report dated in March 2005 to evaluate 
the veteran for a claimed PTSD disability, the veteran 
described his relationships with his spouse of 52 years and 
his two children as stable and satisfying, reported stable 
employment with the same company for 36 years, described 
activity and leisure pursuits as satisfying, and recounted a 
high level of psychosocial functioning and employment 
performance.  He reported experiencing dream episodes 
associated with combat experiences since he retired.  On 
mental status examination, the psychologist observed that the 
veteran's eye contact, hygiene, orientation, and overall 
communication skills were good; rate and flow of speech were 
normal; functioning was absent of delusions or 
hallucinations; there was no suicidal or homicidal ideation; 
and there was no significant depression or impulse control 
difficulty.  The examiner noted that the veteran described 
everyday short-term age-consistent attention and memory 
difficulty without significant functional impairment.  The 
examiner concluded there was mild chronic anxiety activity 
and diagnosed chronic anxiety disorder, NOS, assigning a GAF 
score of 62.

In a VA psychiatry note dated in May 2005, the veteran 
presented as quiet and reluctant to share information, 
reporting nightmares, flashbacks, and frequent difficulty 
sleeping.  On mental status examination, he was noted to be 
alert; fully oriented; calm and guarded; moderately 
cooperative and verbal; and coherent, relevant, and goal 
directed.  In addition, he showed fair memory, concentration 
and attention, and fair judgment and insight.  

In a VA psychiatry note dated in June 2005, the veteran 
reported that the medication he took as-needed for insomnia 
had helped him tremendously.  On mental status examination, 
the psychiatrist observed that he was alert and fully 
oriented; anxious, but pleasant and cooperative; and 
coherent, relevant, and goal-directed.  The psychiatrist 
further noted that the veteran displayed fair memory, 
concentration, and attention span in addition to fair 
judgment and insight.  The veteran denied suicidal or 
homicidal ideation.

In a VA psychiatric examination report dated in January 2008, 
the veteran reported that he constantly worries about 
everything and that he experiences recurrent nightmares.  He 
denied any history of psychiatric hospitalization, suicide 
attempts, substance abuse, legal problems, any lost time or 
productivity due to psychiatric symptoms, or any problems 
with interpersonal relationships with friends, family, or 
coworkers.  On mental status examination, the examiner noted 
that the veteran was cooperative and verbal with good eye 
contact; had speech of moderate rate, pitch, and volume with 
good clarity; had a constricted, but appropriate affect; had 
a slightly anxious mood, but without irritability; and was 
coherent, relevant, and goal-directed.  The veteran denied 
suicidal or homicidal ideation, or auditory or visual 
hallucinations, but reported frequent nightmares and 
flashbacks.  The examiner further observed the veteran to 
have fair to poor concentration and attention span, fair 
memory, a fair fund of knowledge, fairly abstract thinking 
pattern, and fair insight and judgment.  The diagnoses 
included anxiety disorder NOS with an assigned GAF score of 
65.

During a November 2008 video conference hearing, the veteran 
testified that he has panic attacks approximately once a 
month, has been married for 55 years and gets along very well 
with his wife and children, enjoys woodworking as a hobby, 
and remembers to complete everyday tasks such as taking a 
shower and brushing his teeth.

The Board has considered the veteran and his representative's 
contentions, but finds that the veteran's service-connected 
anxiety disorder is manifested by no more than an 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: anxiety, 
panic attacks (less often than weekly), sleep impairment, and 
mild memory loss.

During the course of the veteran's appeal, GAF scores ranging 
from 62 to 75 were assigned.  According to DSM-IV, GAF scores 
ranging from 61-70 are indicative of mild symptoms (like mild 
insomnia) or some difficulty in social or occupational 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  GAF scores ranging 
from 71-80 are indicative of symptoms that are transient and 
expectable reactions to psychosocial stressors (like 
difficulty concentrating after a family argument), and 
involve no more than slight impairment with social 
occupational functioning.  The Board finds that these 
assigned GAF scores are consistent with the reported 
symptomatology - to include some occasional panic attacks, 
nightmares, and worrying, and with the objective findings on 
the January 2008 VA examination of slightly anxious mood, 
fair to poor concentration, fair memory, and fair judgment 
and insight.  Thus, the Board finds the veteran's anxiety 
disability to be consistent with no greater impairment than 
that contemplated by the assigned 30 percent rating.

Moreover, competent, contemporaneous medical evidence of 
record has not shown circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; judgment or 
abstract thinking impairment; disturbances in motivation or 
mood; or any difficulty in establishing and maintaining 
effective work and social relationships.  As the criteria for 
the next higher rating (50 percent) for an anxiety disorder 
have not been met, it logically follows that criteria for an 
even higher rating (70 or 100 percent) likewise have not been 
met.  In conclusion, the claim for a rating in excess of 30 
percent for the veteran's service-connected anxiety disorder 
must be denied.



Malaria

The veteran is currently assigned a noncompensable (0 
percent) rating for his service-connected malaria pursuant to 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2008).

6304
Malaria:
Rating

As active disease
100
Note: The diagnosis of malaria depends on the identification 
of the malarial parasites in blood smears. If the veteran 
served in an endemic area and presents signs and symptoms 
compatible with malaria, the diagnosis may be based on 
clinical grounds alone. Relapses must be confirmed by the 
presence of malarial parasites in blood smears Thereafter 
rate residuals such as liver or spleen damage under the 
appropriate system.
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2008).

VA treatment notes dated from November 2004 to March 2005 
contained no complaints or findings of active malaria, which 
the veteran contracted during active service.

In a VA infectious disease examination report dated in April 
2005, the veteran stated that since returning from overseas 
service, he has had intermittent fevers and chills lasting a 
day or two once or twice a year.  He indicated that his last 
attack was in 2004 and that he does not seek medical 
treatment because the attacks resolve in a day or two.  A 
blood smear revealed no presence of malarial parasites.  
Physical examination revealed no splenomegaly or hepatomegaly 
(spleen or liver enlargement).  The diagnosis was no clinical 
or laboratory evidence of active malaria at that time.

VA treatment notes dated from May 2005 to October 2007 
contained no complaints or findings of active malaria.

In a VA infectious disease examination report dated in 
January 2008, the veteran reported that his last episode of 
fever and chills was in summer 2007, and he did not seek 
medical treatment.  The result of a blood smear for malaria 
was none observed.  Physical examination revealed no 
splenomegaly or hepatomegaly.  The diagnosis was residuals, 
malaria.

Additional VA treatment notes dated in February 2008 
contained no complaints or findings of active malaria.

During a November 2008 video conference hearing, the veteran 
acknowledged that none of his blood tests had shown active 
malaria.  He also testified that he has not sought medical 
treatment for his reported relapses.

The Board has considered that veteran and his 
representative's contentions that his service-connected 
malaria has become worse, but finds that the evidence does 
not support his claim for an increased (compensable) rating.  
At no time does the evidence show that he has active malaria 
disease confirmed by the identification of malarial parasites 
in blood smears.  In addition, he is not shown at any time to 
have residuals such as liver or spleen damage.  Accordingly, 
the claim for a compensable rating for malaria must be 
denied.

Both Claims

The Board acknowledges the veteran and his representative's 
contentions that his anxiety and malaria disabilities are 
more severely disabling.  However, the veteran is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the veteran's claims for 
entitlement to an evaluation in excess of 30 percent for an 
anxiety disorder and for a compensable rating for a malaria 
disability must be denied.  The Board has considered staged 
ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), 
but concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disabilities that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the veteran 
has reported that his anxiety and malaria disabilities have 
become worse, objective medical findings are not indicative 
of any unusual or marked interference with any current 
employment (i.e., beyond that contemplated in the assigned 30 
percent and noncompensable ratings).  Consequently, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 30 percent for an 
anxiety disorder is denied.

Entitlement to a compensable rating for malaria is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


